Citation Nr: 9931887	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-04 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kurt J. Pomrenke, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to December 
1967; his service include two tours of duty in the Republic 
of Vietnam for which he was awarded the Silver Star Medal, 
Combat Infantryman Badge, and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appeared and presented 
testimony before the undersigned Member of the Board sitting 
in Washington, D.C., in November 1998.  After initial review 
of the claims folder, the Board sought and obtained two 
expert medical advisory opinions.  The appellant's 
representative has been afforded appropriate notice of, and 
opportunity to respond to these medical opinions.  Thus, the 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
appellant's claim has been obtained.

2.  The veteran died on October [redacted], 1992, at the age 
of 45.

3.  The immediate cause of the veteran's death was a stroke.

4.  At the time of the veteran's death, service connection 
had been established for psychophysiologic GI reaction 
(recharacterized posthumously as post traumatic stress 
disorder (PTSD)), evaluated as 30 percent disabling; 
residuals of a penetrating shell fragment wound of the left 
thigh, evaluated as 10 percent disabling; and for malaria, 
evaluated as noncompensable.

5.  The medical evidence herein establishes that stress 
associated with service-connected PTSD more likely than not 
contributed substantially or materially to the hypertensive 
vascular disease and the fatal cerebrovascular accident.  


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310, 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a cardiovascular disorder.  He was 
treated in service for persistent vomiting of unknown 
etiology or, as stated on the separation examination report, 
"nervous stomach."  On separation examination in December 
1967, examination of the heart and vascular system was 
normal; the veteran's blood pressure was recorded to be 
120/74.  He was also noted to have had a recent weight gain 
of 60 pounds.

Following his separation from active service, the veteran was 
noted to have elevated blood pressure reading of 145/92 on VA 
general medical examination in March 1968.  Findings also 
included numerous striae atrophicae and the examiner noted 
these were often associated with excessive stretching which 
occurred in excessive weight gain as well as in Cushing's 
syndrome and other states of excess corticosteroids in the 
blood stream.  On psychiatric examination he was diagnosed to 
have "psychophysiological gastrointestinal reaction."  

By rating decision dated August 1968, the RO awarded service 
connection for psychophysiologic GI reaction, 10 percent 
disabling; residuals of shell fragment wound (SFW), left 
thigh, 10 percent disabling; and malaria, rated 
noncompensable.  

The earliest medical evidence of diagnosed hypertension 
appears in private medical records dated in January 1983, 
wherein it was noted that the veteran had a history of 
treatment for hypertension from approximately 1976 to 1980.  
The veteran's blood pressure reading in January 1983 was 
recorded as 170/118 in the left arm and 168/120 in the right 
arm.  The diagnosis was uncontrolled hypertension, probably 
essential.  

Private medical records dated in March 1986, indicate the 
veteran was hospitalized for cardiac evaluation.  It was 
noted that a recent electrocardiogram (EKG) had shown changes 
compatible with both an old interior myocardial infarction 
and an old anterior myocardial infarction.  Following cardiac 
catheterization, he was found to have three-vessel coronary 
artery disease.  Subsequently the veteran underwent three-
vessel coronary artery bypass graft surgery.  The discharge 
diagnoses were:  (1) three vessel coronary artery disease; 
(2) status post myocardial infarction; and (3) hypertension.

Private hospital discharge report dated September 1990, noted 
that the veteran was evaluated due to complaint of extreme 
shortness of breath and tightness to the chest on moderate 
physical activity.  Arteriography revealed severe three-
vessel coronary artery disease, with complete obstruction of 
at least two of the prior grafts and obstruction of the right 
coronary artery.  The veteran was referred to various medical 
specialists for medical opinion as to his candidacy for 
further graft surgery.  It was determined that he had non-
bypassable ischemic heart disease with probably sufficiently 
severe ventricular dysfunction to warrant cardiac transplant.  

Private medical records also show that the veteran had a 
severe problem with lipids and had been diagnosed as having 
minimal change glomerulopathy by kidney biopsy at the 
University of Mississippi in early 1989.  

Private medical records from the Emory Clinic, dated December 
1990, show the veteran's kidney condition was evaluated to 
determine whether he was a candidate for cardiac 
transplantation.  The assessment was that he had one of two 
problems, either a significant degree of arteriolar 
nephrosclerosis, or more likely a primary sclerosing 
glomerulonephropathy.  Concern was also expressed as to the 
veteran's continued alternate-day use of Prednisone; an 
attempt was to be made to wean him from steroid therapy.

In May 1991, the veteran submitted a claim for service 
connection for multiple physical disorders, to include PTSD 
due to his combat experiences in Vietnam.  On VA psychiatric 
examination in May 1992, the veteran explained that he had 
been in Atlanta since April 1991 for medical treatment at 
non-VA medical facilities.  He described himself as "a 
terminal case" due to: "my heart, my kidneys, I am a 
diabetic, I have arteriosclerosis.  I have had arterial 
replacements, and I am now really waiting on a heart 
transplant.  And I guess you might also say I have a nervous 
condition.  I believe they call it PTSD".  The veteran 
indicated he had been diagnosed to have PTSD at a VA clinic 
the year before.  He complained that since service he had 
suffered from periods of depression, sleeping difficulties, 
nightmares, anxiety, inability to relax, and a bad temper.  
The diagnosis was: PTSD.

The veteran subsequently died on October [redacted], 1992, at 
the age of 45.  The Certificate of Death indicated that he died 
while an inpatient at a private hospital in Salt Lake City, Utah.  
The listed cause of death was cerebrovascular accident to the 
right carotid artery due to atherosclerotic disease with 
ischemic cardiomyopathy as a contributing factor.  The 
autopsy report revealed also a history of glomerular 
sclerosis.  

By rating action dated October 1993, the RO posthumously 
recharacterized the veteran's service-connected 
psychophysiological gastrointestinal reaction as PTSD and 
assigned a 30 percent rating, effective from May 1991.

The appellant, through testimony presented at the personal 
hearing conducted in November 1998, and the submission of 
numerous written statements, contends that mental stress 
related to the veteran's military service caused his 
hypertension, resulting in the cardiovascular disease which 
ultimately caused his death.

II.  Medical opinions as to the relationship, if any, between 
the veteran's PTSD, his hypertension, and the cardiovascular 
disease that ultimately caused his death 

A February 1996 letter from Rose Briglevich, M.D., was 
submitted with abstracts from medical research studies on the 
effects of stress on blood pressure and on the cardiovascular 
system.  Dr. Briglevich stated that:  "It has been proven 
that PTSD can cause hypertension which can lead to 
cardiovascular and cerebrovascular disease.  These are the 
primary reason [sic] [the veteran] died prematurely at 45 
years old.  His death was due to his service-connected 
disability of severe cardiovascular disease related to his 
post-traumatic stress disorder."

At the request of the RO, a written medical opinion dated 
December 1997, was received from Bobby Khan, M.D., a VA staff 
cardiologist.  Based on a review of the veteran's claims 
file, Dr. Khan found the veteran to have had multiple primary 
risk factors including hyperlipidemia, tobacco use, and 
impaired glucose tolerance.  He concluded that:  "In my 
opinion, the patient's PTSD is highly unlikely direct cause 
of the patient's death." [emphasis in original].

Thereafter in July 1998, the appellant's representative 
submitted a copy of a report prepared by Dr. Lawrence R. 
Moss, M.D., a psychiatrist.  Dr. Moss report did not pertain 
to the veteran's case in particular, but rather with the 
issue generally.  Dr. Moss reviewed and summarized the 
findings of a number of medical studies regarding the theory 
of a causal relationship between mental illness, stress, and 
hypertension.  He concluded, based on his findings, that it 
was reasonable to conclude that wartime experience often 
played a causative role in the development of hypertension; 
and that veterans suffering from PTSD, the prototypical 
anxiety disorder, were at increased risk for developing 
hypertension.

In March 1998, the Board requested an opinion from a medical 
expert associated with the Department of Veterans Affairs.  
The medical expert was requested to specifically answer the 
following questions:  (1) Is it at least as likely as not 
that the veteran's hypertension was due to or aggravated by 
the PTSD stress; and (2) If so, is it at least as likely as 
not that this hypertension led to cardiovascular disease?

A written medical opinion dated April 1998, was subsequently 
received from Michael Dieperink, M.D., Ph.D., the Medical 
Director of a VA PTSD Team at a VA medical center.  In direct 
response to the Board's questions pertaining to the instant 
case, Dr. Dieperink concluded, in brief:  

In summary, there is evidence that PTSD is 
associated with greater reactivity of blood 
pressure in those exposed to reminders of trauma; 
however, there is no evidence that PTSD leads to 
chronic elevations of blood pressure or 
hypertension.  Thus the answer to question 1 is:  
no, it is not at least as likely as not that his 
hypertension was due to or aggravated by the PTSD 
stress.  Thus, the answer to question 2 must also 
be no. . . .

In response to the above expert medical opinion, the 
appellant submitted additional statements from physicians who 
had treated the veteran prior to his death.  In a statement 
dated May 1999, Erdogan Oran, M.D., a cardiologist, stated 
that:  "PTSD is known to precipitate hypertension.  Together 
with his underlying personality changes and hyperlipidemia it 
is most likely that [the veteran's] hypertensive 
cardiovascular disease is service connected. . . ."

In a June 1999 statement, John C. Luras, M.D., the certifying 
physician on the death certificate, noted that the veteran 
had no family history of hypertension, hyperlipidemia, 
coronary artery disease or any other atherosclerotic disease.  
It was Dr. Luras' belief that "post traumatic stress disease 
can cause hypertension, and this, over a period of time, can 
lead to vascular disease."  Thus, Dr. Luras stated 
that "I feel that [the veteran's] medical problems were 
service related, at least in part . . ."

In September 1999, in light of the conflicting medical 
opinions of record, the Board sought an independent opinion 
from a medical expert not associated with the Department of 
Veterans Affairs.  The same two questions were posed to this 
independent medical expert as were asked of the VA medical 
expert.

A response was received in September 1999, from John B. 
Kostis, M.D.  The physician indicated that he had reviewed 
the veteran's history.  In response to the two questions 
posed by the Board, Dr. Kostis answered as follows:  

Therefore, the answer to the second questions in an 
unqualified yes.  In spite of the fact that the 
appellant had additional risk factors such as 
smoking and hypercholesterolemia, hypertension, 
especially severe hypertension, uncontrolled from 
time to time is a strong risk factor and could even 
by itself lead to these conditions. . . .Whether 
the hypertension was due to the service and 
especially the PTSD is not as clear.  A clear cause 
cannot be detected in the great majority of 
patients who develop hypertension and this is the 
meaning of the word essential in the diagnosis of 
essential hypertension in this case.  It is hard to 
assign causality to the hypertension in this 
particular case and in my opinion PTSD was not the 
only cause. . . .  In this case, especially in the 
absence of family history of hypertension, it is my 
opinion that PTSD aggravated the hypertension or 
increased the likelihood of its development.

III.  Legal Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312(a) (1999).  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(1999).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1) (1999).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service 
connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303(a), (b), (d) (1999).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(1998).  Service connection for a cardiovascular disease may 
be established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In this case, the appellant argues that the veteran incurred 
cardiovascular disease due to his service-connected PTSD.  
With respect to service connection for cardiovascular disease 
on a secondary basis, the record includes some medical 
evidence pertaining to a link between the fatal 
cardiovascular disease and the veteran's service-connected 
PTSD that is favorable to the appellant's claim and some that 
is not favorable, and the Board must assess the probative 
weight of this evidence in rendering a decision.  To this 
end, the Board must analyze the credibility and probative 
value of the evidence, account for evidence which it finds to 
be persuasive or unpersuasive, and provide reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence in support of the appellant's claim includes the 
1996 statement from Dr. Briglevich, the 1999 statements of 
Drs. Oran and Luras, as well as the September 1999 written 
opinion of the independent medical expert, Dr. Kostis.  
Evidence not favorable to the appellant's claim includes the 
December 1997 statement from Dr. Khan and the April 1998 
statement from Dr. Dieperink.  

The veteran was service connected for PTSD, and he died from 
a cerebrovascular accident due to cardiovascular disease that 
had not been determined to be service-connected at the time 
of his death.  The Board finds that the evidence supports the 
claim for service connection for the veteran's fatal stroke 
because the medical evidence that favors a link between the 
service-connected PTSD and the fatal cardiovascular disease 
is at least in balance with the medical evidence that rules 
out such a connection.  In reaching this determination the 
Board notes that it did not find one particular opinion more 
probative than another.  Rather, each of the differing 
opinions was based on review of the veteran's history, was 
supported by medical rationale, and directly addressed the 
question at issue in this particular case.  Thus, the Board 
finds that, in this particular case, the doctrine of 
"reasonable doubt" is clearly applicable.  

For these reasons, the Board concludes that the evidence in 
favor of the appellant's claim is at least in balance with 
that opposing her claim and finds as fact that stress 
associated with veteran's service-connected PTSD was a 
contributing cause of his fatal stroke, and that therefore, 
service connection for the cause of the veteran's death is 
warranted.  Accordingly, service connection for the cause of 
the veteran's death is granted.

ORDER

Entitlement to service connection the cause of the veteran's 
death is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


